Citation Nr: 1146220	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for high cholesterol. 

2.  Entitlement to service connection for residuals of a foreign body in the left eye.  

3.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for the above claimed disabilities.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at the RO in June 2011.  A transcript is of record.  

In June 2011, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The issues of entitlement to service connection for residuals of a foreign body in the left eye and service connection for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's high cholesterol is not a disability for VA purposes.



CONCLUSION OF LAW

The criteria for service connection for high cholesterol are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue decided herein, the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply, as the issue is decided as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service treatment records show a history of high cholesterol.  Post-service VA treatment records also show that the Veteran currently has high cholesterol.  However, despite documented in-service and post-service evidence of high cholesterol, service connection is not warranted.  Under applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. §§ 4.1, 4.10 (2011); 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has specifically found that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).

There is no evidence of record of a qualifying disability for VA purposes connected to the Veteran's high cholesterol.  

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for high cholesterol is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he incurred a left knee and left eye disability during service.  Post-service treatment records document current diagnoses of degenerative changes with bone spurs and arthralgia of the left knee and glaucoma, ocular hypertension, and pigmented dispersion syndrome of the left eye.  

Service treatment records demonstrate the Veteran's complaints of bilateral knee pain beginning in September 1995 as well as treatment for a MRSA infection beginning in May 2007.  The Veteran has asserted that his current left knee disability was incurred due to the MRSA infection.  He has also asserted that wearing heavy equipment, especially during physical or heavy work, caused stress on his joints.  

The Veteran received a VA general examination in March 2006 and February 2008 as well as a VA skin examination in November 2008.  The March 2006 examination did not address the left knee symptoms.  The February 2008 examiner first stated that the Veteran denied pain and only reported a funny feeling in his left knee.  However, the examiner then noted the Veteran's reported pain on motion without providing a diagnosis or etiology of that pain.  The November 2008 VA skin examination focused on the in-service MRSA infection and diagnosed status post furunculosis with cellulitis of the left knee, resolved with no significant residual.  The examiner stated that the Veteran's discomfort while standing was unlikely to be related to the in-service skin infection and more likely than not was related to patellofemoral dysfunction.  

The Board finds that all three VA examinations are inadequate for the purpose of determining service connection.  The March 2006 and February 2008 VA examiners did not thoroughly discuss the Veteran's reports or provide an etiology opinion for his symptoms.  The November 2008 VA examiner did not review the claims file and did not provide an accurate history of the Veteran's left knee symptoms.  At no time did the VA examiners note the Veteran's complaints of left knee pain during service, including the symptoms reported prior to the skin infection.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

On remand, the Veteran must be provided with a new VA examination to determine whether his current left knee disability is etiologically related to service.  

Regarding the claimed residuals of a foreign body in the left eye, service treatment records confirm that the Veteran was treated for a foreign body in the left lower corner of his left cornea in July 1998.  He was noted with pigmented dispersion syndrome and increased intraocular pressure beginning around March 2002 and open angle pigmentary glaucoma beginning around November 2005.  A February 2006 record indicated that the Veteran had had laser eye surgery in June 2005.  

The Veteran reported during the June 2011 Board hearing that he was told by a physician during service that the injury involving a foreign body in his eye could cause problems for him later in life and that a VA physician told him that his left eye injury resulting from the foreign body was leading to glaucoma.  VA treatment records demonstrate treatment for glaucoma but do not document the reported etiology opinion.  

The Veteran received a VA eye examination in April 2006 and February 2008.  The April 2006 VA examiner diagnosed primary open angle glaucoma with normal visual and optic nerves which was most likely sequelae from laser eye surgery.  The February 2008 examiner acknowledged that treatment records indicated pigmentary dispersion versus primary open angle glaucoma.  However, the examiner stated that the Veteran had ocular hypertension, and, while his thin central corneal thickness meant he was at a higher risk for developing glaucoma, he had a normal cup-to-disc ratio and visual fields. 

Neither VA examiner noted that increased intraocular pressure and pigmented dispersion syndrome were noted during service prior to the Veteran's laser eye surgery.  Moreover, neither examiner noted the July 1998 treatment for a foreign body or the Veteran's contentions that his current eye disabilities were due to that injury.  Therefore, both VA examinations are inadequate for the purpose of determining service connection.  See Dalton, 21 Vet. App. 23 (2007); Nieves-Rodriquez, 22 Vet. App. 295, 303-4 (2008).  Upon remand, the Veteran must be provided with a new VA examination to determine the etiology of his current left eye disabilities and symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination with a qualified examiner to determine whether any current left knee disability is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left knee disability, including bone spurs with degenerative changes, had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for the opinion, which includes taking into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

2.  Afford the Veteran a VA eye examination with a qualified examiner to determine whether any current left eye disability is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left eye disability, including glaucoma, ocular hypertension, and pigmented dispersion syndrome, had onset in service or is otherwise related to a disease or injury in service.  The examiner should also provide an opinion on whether there is a causal relationship between the inservice treatment for a foreign body in the left lower cornea and any current left eye disability. 

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

3.  The agency of original jurisdiction should review the examination reports to ensure that they contain the opinions and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


